MEMORANDUM2
Cyril Kolocotronis appeals pro se from the district court’s dismissal of his 42 U.S.C. § 1983 action against the Canadian Lottery, alleging the Canadian Lottery is fraudulent, and seeking the return of $175 he spent playing the lottery. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Upon de novo review, we conclude that the district court properly dismissed Kolocotronis’ action under 28 U.S.C. § 1915(e)(2)(B). See Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), cert. denied, 525 U.S. 1154, 119 S.Ct. 1058, 143 L.Ed.2d 63 (1999). Even after amending his complaint, his allegations were too vague and conclusory to state a civil rights claim. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir.1982).
Kolocotronis’ remaining contentions lack merit.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.